DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 11/22/2019, 09/08/2020, 06/29/2021, and 03/16/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 1, 16, and 19 are objected to because of the following informalities (using claim 1 as an example): 
“the selected training plan” recited in lines 12 and 15 should likely read “the selected training plan option”; 
“one of the types of workouts” recited in line 17 should likely read “one of the plurality of different types of workouts”;
“the workout” recited in lines 21-22, 25, 27, and 29 and “the scheduled workout” recited in line 23 should likely read “the scheduled one of the types of workouts” or “the one of the types of workouts for the scheduled workout day”; and 
“the goal” recited in line 29 should likely read “the workout goal” for consistency purposes to avoid claim ambiguity. Appropriate correction is required.
Claim 2 is objected to because of the following informality: “the workout days” recited in line 2 should likely read “the scheduled workout days” for consistency purposes to avoid claim ambiguity. Appropriate correction is required.
Claim 5 is objected to because of the following informality: “the workout day” recited in line 3 should likely read “the scheduled workout day” for consistency purposes to avoid claim ambiguity. Appropriate correction is required.
Claim 8 is objected to because of the following informality: “the goal” recited in line 2 should likely read “the workout goal” for consistency purposes to avoid claim ambiguity. Appropriate correction is required.
Claim 10 is objected to because of the following informality: “the bar” recited in line 1 should likely read “the segmented bar” for consistency purposes to avoid claim ambiguity. Appropriate correction is required.
Claim 12 is objected to because of the following informality: “the watch or the personal electronic device” recited in line 4 should likely read “the watch or the smartphone”, as claim 6, from which claim 12 depends, recites “wherein the at least one personal electronic device includes a smartphone and a watch”. Appropriate correction is required.
Claim 15 is objected to because of the following informalities: 
a.	“the plurality of workout day options” recited in line 1 should likely read 	“the first plurality of the workout day options”; and 
b.	“the workout type” recited in line 4 should likely read “the one of the types 	of workouts for the scheduled workout day” for consistency purposes to avoid 	claim ambiguity. Appropriate correction is required.
10.	Claim 17 is objected to because of the following informality: “the training plan options” recited in line 2 should likely read “the plurality of training plan options” for consistency purposes and to avoid claim ambiguity. Appropriate correction is required.
11.	Claim 18 is objected to because of the following informality: “the workout” recited in line 13 should likely read “the scheduled one of the types of workouts” or “the one of the types of workouts for that scheduled workout day” for consistency purposes to avoid claim ambiguity. Appropriate correction is required.

Claim Rejections - 35 USC § 112
12.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


13.	Claims 2 and 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
14.	Claim 2 is indefinite because it is unclear whether “the types of workouts” is referring to the “plurality of different types of workouts” displayed to the user on the screen, or rather, the “one of the types of workouts for each scheduled workout day”.
15.	Claim 6 recites the limitations "the screen of the smartphone" and “the screen of the watch” in lines 2-3. There is insufficient antecedent basis for these limitations in the claim. A suggested revision is as follows: “wherein the screen of the at least one personal electronic device is at least one of: a screen of the smartphone or a screen of the watch.”
16.	Claims 7-13 are rejected by virtue of their dependencies on rejected claim 6.

Claim Rejections - 35 USC § 101
17.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea (organizing human activity) without significantly more.
Regarding independent claim 1:
[Step 1] Claim 1 recites a method, which falls within the “process” category of 35 U.S.C. 101.
[Step 2A – Prong 1] The claim recites, in part, a method of providing workout training for a user of an activity tracking system including a sensor (with which the user is operably engaged), the method comprising: displaying a plurality of training plan options to the user; receiving a selected training plan option from the user; displaying workout day options to the user; receiving selected workout day options form the user; generating a training schedule for the user based on the selected training plan and selected workout day options; displaying one or more reminders, each of the reminders including an option to accept or reject the workout; when the user selects the option to accept the workout, displaying the workout goal associated with the scheduled workout to the user, receiving workout data from the sensor during the workout, determining progress toward the workout goal based on the received workout data, and displaying an indicator of progress toward the workout goal to the user; and when the user reaches the workout goal, indicating the user has reached the goal for the workout. 
The claim as a whole recites a method of organizing human activity. That is, the claimed invention recites a method for scheduling a plurality of types of workout options for a user, and monitoring and evaluating performance of the user performing at least one of a selected training plan option for the scheduled date, wherein the evaluation comprises determining progress made towards a workout goal (i.e., completion of the selected training plan option). This process is comparable to a trainer providing training plan options and workout day options to a user, receiving selected training plan option(s) and workout day options, and generating a training curriculum/schedule for the user over a certain period of time (i.e., 6 weeks, 6 months, etc.), wherein reminders may include telephone calls from the trainer reminding the user of upcoming workouts. Further, the claimed recitations amount to no more than a trainer monitoring a user performing a workout (i.e., visually and/or with the help of an activity tracking system with which the user is operably engaged), determining user progress, and relaying the observed user progress back to the user. 
Thus, the claim recites an abstract idea (managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). See MPEP 2106.04(a)(2)(II).
[Step 2A – Prong 2] The judicial exception is not integrated into a practical application. The additional claimed limitations of receiving workout data from a sensor of an activity tracking system during the workout, as well as displaying data to the user and receiving user input via a screen of the at least one personal electronic device recite insignificant pre-solution activity (data gathering, transmission, and display) which do not integrate the judicial exception into a practical application. See MPEP 2106.05(g).
Additionally, the activity tracking system and the at least one personal electronic device is recited at a high-level of generality (Specification, [0032], where the activity tracking system includes at least one activity monitoring device; [0035]; [0044], where the at least one personal electronic device may include a smartwatch or smartphone) such that they amount to no more than mere instructions to apply the exception using a generic computing device and/or a device with which the user is operably engaged. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	[Step 2B] The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than insignificant extra-solution activity and generic computer components, which cannot further provide an inventive concept. For example, the displaying and receiving of data (i.e., training plan option(s) and workout day options) are merely insignificant extra-solution activity, namely the pre-solution activity of data transmission/display and data gathering, that does not meaningfully limit the claim. Moreover, the additional elements of an activity tracking system and at least one personal electronic device are recited at a high-level of generality such that they amount to no more than mere instructions to apply the abstract idea using generic computer components performing their well-known functions, and/or to use the generic computer components as tools to perform the abstract idea. 
	Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Further, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the claim is not patent eligible. Claims 16 and 19 are rejected for similar reasoning. 
	The dependent claims depend on independent claims 1, 16, and 19 and include all of the limitations of the independent claims. Therefore, the dependent claims recite the same abstract ideas as the independent claims. The dependent claims recite additional limitations regarding the plurality of types of workout options and workout day options, the display of the data to the user, and further, adjusting a workout goal/target range associated with the workout goal based on received user data. There is no indication that the combination of elements improves the functioning of a computer or any other technology (i.e., a workout goal/target range is adjusted the same way a trainer would adjust a user’s workout to avoid injury and/or enhance training). Therefore, the aforementioned claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
	For these reasons, claims 1-20 are not patent eligible. 

Claim Rejections - 35 USC § 103
18. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

19.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
20.	Claims 1, 3-10, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dibenedetto et al. (hereinafter “Dibenedetto”) (U.S. Pub. No. 2009/0047645 A1) in view of Johnson et al. (hereinafter “Johnson”) (U.S. Pub. No. 2018/0336530 A1).
Regarding claim 1, Dibenedetto discloses a method of providing workout training for a user of an activity tracking system ([0006], application of a sports electronic training system for monitoring a user’s performance) including a sensor configured to send activity data to at least one personal electronic device ([0107]; [0127]; [0133], where data is periodically transmitted to a portable electronic processing device during a workout, and wherein the data includes acceleration data gathered by a motion monitor comprising an acceleration sensor), the method comprising:
displaying a plurality of training plan options to the user on a screen of the at least one personal electronic device ([0063-0065]; [0069]; [0093-0094]; [0099]; [0195-0196]; Fig. 1, #102, 110; Fig. 14A, where a list of workouts are displayed via a portable electronic processing device, and wherein a first and second portable electronic processing device may be used, wherein the portable electronic processing device may be worn on the user’s arm (i.e., a watch) and/or carried in their backpack (i.e., mobile phone)), each of the training plan options associated with a different user goal ([0208]; [0214-0216], where workout parameters include goals, such as a stride rate goal, a pace rate goal, a distance goal, etc.; Fig. 22, display view 2220, where the name of the workout and the goals of the workout are shown) and including a plurality of different types of workouts to be performed during a training period ([0179], where the workout is a “workout routine”; Fig. 37, where a workout routine for a 24-hour training period, Saturday, includes two five-mile runs);
receiving a selected training plan option from the user via the at least one personal electronic device ([0195-0196], where a list of workouts is displayed and the user can select a workout from the options presented); 
displaying workout day options to the user on the screen, each of a first plurality of the workout day options including a day on which the user intends to workout during each week of the training period for the selected training plan (Fig. 21; [0243-0244], where a calendar and date are displayed to the user to assign a workout to the selected date);
receiving selected workout day options from the user via the at least one personal electronic device ([0244-0245]);
generating a training schedule for the user based on the selected training plan and the selected workout day options (Fig. 37), wherein the training schedule includes scheduled workout days, one of the types of workouts for each scheduled workout day, and a workout goal associated with each scheduled workout day (Fig. 37, 3704, 3706, wherein the main display area depicts a calendar comprising scheduled workout days including one of the types of workouts for each scheduled workout day, such as a “5 miler” or a “lunch run”, and further, wherein a footer of the training schedule includes a goals display view to display specific goals for workouts);
when the user selects the option to accept the workout on a scheduled workout day, displaying the workout goal associated with the scheduled workout to the user on the screen of the at least one personal electronic device ([0245]; [0247], where, once the user selects to assign/accept a workout option, a display view 2202 appears, wherein the user can see the goals of the workout in field 2204 at display view 2202), receiving workout data from the sensor during the workout ([0254], where data from monitors/sensors may be received by the portable electronic processing decide during a workout), determining progress toward the workout goal based on the received workout data, and displaying an indicator of progress toward the workout goal to the user on the screen during the workout (Figs. 15C, where indicators are presented on the screen to show progress towards a goal; [0116]; [0176]; [0315] where performance and/or feedback information may be provided to a user during a workout, and further where a display view includes a goal tracker which displays a user’s completed scheduled workouts, an indication about whether the individual is meeting the specified goals for the completed workouts, and the like); and
when the user reaches the workout goal, indicating on the screen that the user has reached the goal for the workout (Fig. 15C; [0218], where a display is used to depict completion of a goal, such as a depiction of a completely filled-in pie chart).
Dibenedetto does not disclose displaying one or more reminders on the screen of the at least one personal electronic device on each of the scheduled workout days, each of the reminders including an option to accept or reject the workout. However, Johnson teaches displaying one or more reminders according to a user schedule on the screen of a portable electronic device (i.e., smartphone) (Fig. 3; [0030]; [0061]) and providing the user the option to accept, snooze for later, or dismiss for another day, a scheduled health task ([0063]). Therefore, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate reminders as taught by Johnson into the invention of Dibenedetto, which stores a calendar comprising a user’s workout schedule, to remind the user of upcoming workouts and to give the user the option of accepting or rejecting the workout based on their specific condition/soreness/etc. 

Regarding claim 3, Dibenedetto discloses wherein the workout day options further include an option to identify one day of the week as a scheduled workout day for a particular type of workout (Figs. 21 & 37; [0244-0245], where a user can assign a particular type of workout to a selected, scheduled workout day).

Regarding claim 4, Dibenedetto discloses wherein the particular type of workout is a long run workout having a distance that is significantly greater than any other workouts for the week (Fig. 17; [0230], where a workout may be a distance run, wherein the distance can be set to a distance that is significantly greater than any other workouts for the week (i.e., a marathon vs. 1KM run(s))).

Regarding claim 5, Dibenedetto discloses after the user reaches the workout goal, displaying the training schedule to the user with an indication that the user achieved the workout goal on the workout day (Fig. 37; [0300-0301], where, after a workout goal is complete, the training schedule comprising a footer display area which includes a goals display view that is updated according to the user’s scheduled workouts and their respective statuses of completion).

Regarding claim 6, Dibenedetto discloses wherein the at least one personal electronic device includes a smartphone and a watch ([0069]; [0093-0094]; [0099], where the portable electronic processing device is a device such as a watch that receives data from the components of the training system, or where a watch acts as a controller for a portable electronic device such as a mobile phone), wherein the screen of the smartphone is a phone screen (e.g., Figs. 2D & 13), and wherein the screen of the watch is a watch face (e.g., Fig. 1, #110; Fig. 2A, #210).

Regarding claim 7, Dibenedetto discloses wherein the workout goal is at least one of a run duration, a run distance, or a run pace ([0208], where the workout goal may be a stride rate goal, a pace goal, a heart rate goal, or a distance goal), and the workout goal is represented on the watch face during the workout ([0069]; [0093-0094];[0096]; [0209-0216]; Fig. 15B-15C, where a workout goal, such as a pace goal, is displayed on the portable electronic processing device).

Regarding claim 8, Dibenedetto discloses wherein displaying the indicator of progress toward the workout goal (i.e., a workout distance goal) includes displaying an arced bar indicative of the goal on the watch face and moving an amount of fill within the arced bar to indicate progress toward the workout goal, wherein the arced bar is completely filled when the user has reached the goal for the workout (Fig. 15B, 1534; [0213], where an elapsed time and a workout distance goal are displayed on the portable electronic processing device, and wherein the distance goal, shown as an arced bar, or pie chart, is filled-in in proportion to how much of the distance goal has been achieved).

Regarding claim 9, Dibenedetto discloses wherein the workout data includes pace data and/or cadence data ([0066]; [0133], where performance parameters such as pace are monitored), wherein the watch face further displays the pace data or the cadence data for the user on a segmented bar, the segmented bar including a first portion associated with pace data or cadence data that is within a target range, a second portion associated with pace data or cadence data that is below the target range, and a third portion associated with pace data or cadence data that is above the target range (Fig. 15B, 1524, 1426, 1528; [0209-0213]; where three indicators are used on a display of the portable electronic processing device to monitor whether the user is meeting the workout goal, wherein a top portion/indicator is illuminated if the user’s pace is above the target threshold (goal pace), the bottom portion/indicator is illuminated if the user’s pace is below the target threshold (goal pace), or the middle indicator is illuminated if the user is meeting the goal).

Regarding claim 10, Dibenedetto discloses wherein a first break separates the first portion of the bar (indicator) from the second portion of the bar (indicator) (Fig. 15B, wherein a first break exists between the bottom and middle portions/indicators) and wherein a second break separates the first portion of the bar from the third portion of the bar (Fig. 15B, wherein a second break exists between the middle indicator and top indicator).
Further, Dibenedetto discloses wherein the target/goal value is displayed on the display in proximity to the middle portion/indicator (Fig. 15B, example display 1532). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further display lower and upper values in proximity to the bottom and top portions/indicators, respectively, to quantify for the runner how they are performing in relation to the workout goal. 

Regarding claim 14, Dibenedetto discloses a plurality of training plan options (Fig. 14A, 1410; [0195], where a workout screen comprising a plurality of workout training options are presented to the user). While Dibenedetto does not explicitly disclose wherein the plurality of training plan options are organized by a menu of categories when displayed on the screen, wherein the categories on the menu include race plans, weight-loss plans, and learning-to-run plans, said limitation would have been obvious to one of ordinary skill in the art. 
Dibenedetto discloses wherein the user can create, name, and customize any workout/training plan option (Figs. 14, 16-17, where the user can create a workout/training plan option according to particular goals, such as a distance goal, pace goal, calories goal, etc.). Specifically, Dibenedetto discloses wherein the workout training options can include a “race plans” category, such that the run(s) of the workout/training plan option include a distance goal of a half-marathon to a marathon (Fig. 17, where distance is selected); a “weight-loss plans” category, such that the run(s) of the workout/training plan option include a calories goal (Fig. 17, where calories may be selected); and a “learning-to-run plans” category, such that the run(s) of the workout/training plan option include a pace goal or stride rate goal to learn appropriate proper pace, etc. for the specific user ([0005]; Fig. 17, where pace or stride rate may be selected).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the display of Dibenedetto may further include the menu of categories discussed above, on top of the categories already disclosed (i.e., morning run, lunch run) (Fig. 14A).

Regarding claim 15, Dibenedetto discloses wherein the plurality of workout day options displayed to the user on the screen includes a list of days in a week and an option to select each day of the week as a workout day option (Figs. 21-23; [0243-0244], where the user can select each day of the week and view and/or assign a workout to the selected date(s)).
However, Dibenedetto does not disclose wherein each of the reminders further identifies the workout type for the scheduled workout day. However, Johnson teaches displaying one or more reminders according to a user schedule on the screen of a portable electronic device (i.e., smartphone) (Fig. 3; [0030]; [0061]), wherein the reminders may identify a scheduled workout type ([0060-0061], where the health task notification may include guidance relating to exercising, and/or other health and fitness tasks such as taking a walk).
It would have been obvious to someone of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate reminders as taught by Johnson into the invention of Dibenedetto so that the reminders may notify the user of what is scheduled on their calendar, including workout types for each scheduled workout day as disclosed in Dibenedetto, so that the user is aware and prepared for upcoming workouts.

Regarding claim 16, Dibenedetto discloses an activity tracking system ([0006], a sports electronic training system for monitoring a user’s performance) comprising: a shoe configured to generate activity data and transmit the activity data (Figs. 2A, 6A-6B; [0066]; [0069]); and 
at least one personal electronic device configured to receive the activity data from the shoe (Fig. 2A; [0107]; [0127]; [0133], where data is periodically transmitted to a portable electronic processing device during a workout from the shoe/motion monitor), the at least one personal electronic device including a memory configured to store the received activity data (Fig. 3A; [0092]; [0099]; [0101]), a data processor in communication with the memory (Fig. 3A; [0099-0100]), and a display in communication with the data processor (Fig. 3A; [0099]; [0103]), the at least one personal electronic device being configured to: 
present a plurality of training plan options to a user via the display of the at least one personal electronic device ([0063-0065]; [0069]; [0093-0094]; [0099]; [0195-0196]; Fig. 1, #102, 110; Fig. 14A, where a list of workouts are displayed via a portable electronic processing device, and wherein a first and second portable electronic processing device may be used, wherein the portable electronic processing device may be worn on the user’s arm (i.e., a watch) and/or carried in their backpack (i.e., mobile phone)), each of the training plan options associated with a different user goal ([0208]; [0214-0216], where workout parameters include goals, such as a stride rate goal, a pace rate goal, a distance goal, etc.; Fig. 22, display view 2220, where the name of the workout and the goals of the workout are shown) and including a plurality of different types of workouts to be performed during a training period ([0179], where the workout is a “workout routine”; Fig. 37, where a workout routine for a 24-hour training period, Saturday, includes two five mile runs);
receive a selected training plan option from the user via the display ([0195-0196], where a list of workouts is displayed and the user can select a workout from the options presented); - 56 -2055-0279 (1185245-NP-CF-US) 
present workout day options to the user via the display, each of a first plurality of the workout day options including a day on which the user intends to workout during each week of the training period for the selected training plan (Fig. 21; [0243-0244], where a calendar and date are displayed to the user and to assign a workout to the selected date); 
receive selected workout day options from the user via the display ([0244-0245]); 
generate a training schedule for the user based on the selected training plan and the selected workout day options (Fig. 37), wherein the training schedule includes scheduled workout days, one of the types of workouts for each scheduled workout day, and a workout goal associated with each scheduled workout day (Fig. 37, 3704, 3706, wherein the main display area depicts a calendar comprising scheduled workout days including one of the types of workouts for each scheduled workout day, such as a “5 miler” or a “lunch run”, and further, wherein a footer of the training schedule includes a goals display view to display specific goals for workouts); 
when the user selects the option to accept the workout on a scheduled workout day, present the workout goal associated with the scheduled workout to the user on the display of the at least one personal electronic device ([0245]; [0247], where, once the user selects to assign/accept a workout option, a display view 2202 appears, wherein the user can see the goals of the workout in field 2204 at display view 2202), receive workout data from the shoe during the workout ([0254], where data from monitors/sensors may be received by the portable electronic processing decide during a workout), determine progress toward the workout goal based on the received workout data, and present the progress toward the workout goal to the user on the display during the workout (Figs. 15C, where indicators are presented on the screen to show progress towards a goal; [0116]; [0176]; [0315] where performance and/or feedback information may be provided to a user during a workout, and further where a display view includes a goal tracker which displays a user’s completed scheduled workouts, an indication about whether the individual is meeting the specified goals for the completed workouts, and the like); and 
when the user reaches the workout goal, indicating on the display that the user has reached the goal for the workout (Fig. 15C; [0218], where a display is used to depict completion of a goal, such as a depiction of a completely filled-in pie chart).
Dibenedetto does not disclose the portable electronic processing device configured to present one or more reminders to the user on the display on each of the scheduled workout days, each of the reminders including an option to accept or reject the workout. However, Johnson teaches displaying one or more reminders according to a user schedule on the screen of a portable electronic device (i.e., smartphone) (Fig. 3; [0030]; [0061]) and providing the user the option to accept, snooze for later, or dismiss for another day, a scheduled health task ([0063]). Therefore, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate reminders as taught by Johnson into the invention of Dibenedetto, which stores a calendar comprising a user’s workout schedule, to remind the user of upcoming workouts and to give the user the option of accepting or rejecting the workout based on their specific condition/soreness/etc. 

Regarding claim 17, Dibenedetto discloses wherein the at least one personal electronic device includes a watch and a smartphone (Fig. 2A; [0065]; [0069]; [0093-0094]; [0099]). Dibenedetto further discloses wherein the training plan options are presented to the user on a screen of the smartphone ([0072]; [0076]; where a cell phone/mobile phone is used to display the training plan options of the sports operating mode disclosed in Figs. 13-33), and wherein progress toward the workout goal is presented to the user on the watch face ([0069]; Fig. 15C, where the portable electronic processing device is a device such as a watch, and wherein indicators are presented on a screen of the portable electronic processing device to show progress towards a goal; [0116]; [0176]; [0315] where performance and/or feedback information may be provided to a user during a workout, and further where a display view includes a goal tracker which displays a user’s completed scheduled workouts, an indication about whether the individual is meeting the specified goals for the completed workouts, and the like).
While Dibenedetto does not explicitly disclose reminders presented on a watch face/screen of the personal electronic device/portable electronic processing device, Johnson teaches that limitation (Fig. 3; [0028]; [0030]; [0042]; [0061], where one or more reminders are displayed according to a user schedule on a screen of a portable electronic device, wherein the device may include a watch). It would have been obvious to someone of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate reminders as taught by Johnson into the invention of Dibenedetto, which stores a calendar comprising a user’s workout schedule, to remind and prepare the user for upcoming workouts.

Regarding claim 19, the combination of Dibenedetto and Johnson teach a non-transitory computer readable medium (Dibenedetto, Fig. 9; [0101], where application program instructions are stored in a memory of a processing device) (Johnson, [0094]; [0104]). The method discussed afterwards has the same limitations as claim 1 above and is rejected in like manner.

Regarding claim 20, Dibenedetto discloses wherein the workout day options further include an option to identify one day of the week as a scheduled workout day for a long run workout having a distance that is significantly greater than any other workouts for the week (Figs. 17, 21, 37; [0230], where a workout may be a distance run, wherein the distance can be set to a distance that is significantly greater than any other workouts for the week (i.e., a marathon vs. 1KM run(s)), and wherein the workout comprising the distance run may be scheduled for a day of the week).
21.	Claims 2, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dibenedetto in view of Johnson as applied to claims 1, 10, and 17, and in further view of Chuang (U.S. 10,300,334 B1) and Lee et al. (hereinafter “Lee”) (U.S. Pub. No. 2014/0200691).
Regarding claim 2, Dibenedetto does not appear to explicitly disclose wherein the types of workouts include at least one long run and at least one segmented test run. However, Chuang teaches that limitation (Col. 13, ln. 10-13, where workouts include Long Runs, Easy Runs, Threshold Runs, Tempo Runs, etc. each of which are performed at a different training pace in accordance with a training plan). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to indicate any of the workouts disclosed in Dibenedetto as a long run and/or a segmented test run accordingly (Fig. 17, where distances of runs may vary) based on the teachings of Chuang to more clearly and quickly identify to the user what the run entails, and to provide alternative training options to the user based on their current state and/or their training plan.
Dibenedetto also does not appear to explicitly disclose that workout goals for the workout days are modified. Yet, Lee teaches that limitation ([0041]; [0058], where a processing element may adjust the daily activity goal based on the daily activity data, such as the total number of steps taken). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify workout goals based on received workout data, based on the teachings of Lee, in order to better assist the individual in achieving their fitness or exercise goals at a level appropriate for their fitness.

Regarding claim 11, Dibenedetto does not appear to explicitly disclose dynamically adjusting the target range and the associated upper and lower value displayed on the watch face during the workout based on changes in the pace data. However, Lee teaches adjusting the scheduled daily activity goal based on received daily user data ([0041]; [0058], where a processing element may adjust the daily activity goal based on the daily activity data). Additionally, Chuang teaches a method of monitoring a user’s current fitness level and optimizing training accordingly so that they can train at the correct intensity level, or more specifically, the correct pace (Col. 2, ln. 54-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to update the displayed goal pace thresholds disclosed by Dibenedetto (as discussed above) in real-time, based on the teachings of Lee and Chuang, so that the user is continuously aware of how they are performing in relation to their goal, and further, so that the user is only training at the appropriate intensity level/appropriate pace to avoid injury. 

Regarding claim 18, Dibenedetto discloses wherein the workout data includes pace and cadence data ([0066]; [0133], where performance parameters such as pace are monitored; [0287], where workout data further includes cadence/stride rate, or a measure of the number of steps per minute), and wherein the at least one personal electronic device is further configured to display the pace data or the cadence data for the user on a segmented bar, the segmented bar including a first portion associated with pace data or cadence data that is within a target range, a second portion associated with pace data or cadence data that is below the target range, and a third portion associated with pace data or cadence data that is above the target range (Fig. 15B, 1524, 1426, 1528; [0209-0213]; where three indicators are used on a display of the portable electronic processing device to monitor whether the user is meeting the workout goal, wherein a top portion/indicator is illuminated if the user’s pace is above the target threshold (goal pace), the bottom portion/indicator is illuminated if the user’s pace is below the target threshold (goal pace), or the middle indicator is illuminated if the user is meeting the goal), wherein a first break separates the first portion (indicator) of the bar from the second portion (indicator) of the bar (Fig. 15B, wherein a first break exists between the bottom and middle portions/indicators), and wherein a second break separates the first portion of the bar from the third portion of the bar (Fig. 15B, wherein a second break exists between the middle indicator and top indicator).
Further, Dibenedetto discloses wherein the target/goal value is displayed on the display in proximity to the middle portion/indicator (Fig. 15B, example display 1532). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further display lower and upper values in proximity to the bottom and top portions/indicators, respectively, to quantify to the runner how they are performing in relation to the workout goal. 
Dibenedetto does not explicitly disclose wherein the watch is configured to dynamically adjust the target range and the associated upper value and lower value displayed on the watch face during the workout based on changes in the pace data; however, Lee teaches dynamically adjusting a scheduled workout goal based on received activity data ([0041]; [0058], where a processing element may adjust the daily activity goal based on the daily activity data). Moreover, Chuang teaches wherein the activity data and goal data are related to pace (Col. 2, ln. 54-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to update the displayed goal pace thresholds disclosed by Dibenedetto (as discussed above) in real-time, based on the teachings of Lee and Chuang, so that the user is continuously aware of how they are performing in relation to their goal, and further, so that the user is only training at the appropriate intensity level/appropriate pace to avoid injury. 
22.	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dibenedetto in view of Johnson as applied to claim 6, and in further view of Brown et al. (hereinafter “Brown”) (U.S. Pub. No. 2012/0274508 A1).
Regarding claim 12, Dibenedetto discloses a sensor that is one of a plurality of shoes sold by a vendor (Fig. 1, #20a; [0083], activity monitoring device integrated with the running shoe 12 to measure fitness data). However, Dibenedetto does not appear to explicitly disclose each of the plurality of shoes including an upper having a unique color different from other of the plurality of shoes, nor the method further comprising, prior to the workout, pairing the shoe with the watch or the personal electronic device and displaying a pairing screen to the user with a background color that is the same as the unique color of the upper of the paired shoe. However, Brown, which discusses a shoe-based sensor ([0036]; [0114-0115], where a shoe-based sensor is used to detect athletic performance), teaches a method comprising, prior to the workout, pairing the shoe with the watch or the personal electronic device and displaying the pairing screen to the user (Figs. 86a, 86d; [0059], [0115], where the shoe-based sensor is paired with the watch 100).
While Brown does not explicitly teach a plurality of shoes, each including an upper having a unique color different from other of the plurality of shoes, nor displaying a background color that is the same as the unique color of the upper of the paired shoe once paired with the watch, these limitations would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. That is, Dibenedetto discloses the sensor, or motion monitor 104, to be removably recessed into an athletic shoe in order to allow the sensor to be used with more than one pair of shoes (i.e., hiking shoes, different types of running shoes, etc.) ([0083]). Meanwhile, Brown teaches a shoe-based sensor configured to be paired to a watch, wherein the interface of the watch displays a shoe that is empty/not filled-in when not paired with the shoe-based sensor, and alternatively filled-in when paired (Fig. 86d; [0116]; [0120], where the shoe icon may change appearance depending on if the corresponding sensor has been linked, wherein the change in appearance may be a change in color). It would have been obvious to one of ordinary skill in the art before the effective filing date to change the color on the display of the filled-in shoe, or alternatively to change the background color on the display (See also, Brown [0136], where the background may be displayed in a first color), to match a color corresponding to the paired shoe to allow for easy detection by the user as to which shoe-based sensor is paired, as the sensor may be used with multiple pairs of shoes (Dibenedetto, [0083]). 

Regarding claim 13, Dibenedetto does not appear to explicitly disclose a pairing screen. However, Brown teaches a pairing screen (Fig. 86e), wherein the pairing screen displays a pictorial representation of the shoe and a distance logged by the shoe by the activity tracking system (Fig. 86e; [0117]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display of Dibenedetto to include a pictorial representation of the shoe and distance/parameter logged by the shoe in order to indicate to the user which motion monitor is in use/paired, which parameter (i.e., distance, pace, calories) is being monitored, and to update the user in real-time as to their performance to avoid overworking and/or to aid in training.

Conclusion
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA N BRANDLEY whose telephone number is (571)272-4280. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol, can be reached on (571)272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA N BRANDLEY/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715